The employer and insurance carrier appeal from an award of compensation made to the widow of a deceased employee. The sole issue involved on appeal is whether subdivision 8-a [see now suhd. 8] of section 15 of the Workmen’s Compensation Law applies to this case. The appellants contend that it does and that the employer and insurance carrier are liable only for funeral expenses and death benefits for a period of 104 weeks. Decedent’s pre-existing condition was not of a disabling character in any degree previous to his last employment or manifest at the time of such employment. Hence that part of the statute cited has no application. Award affirmed, with costs to the Workmen’s Compensation Board. All concur.